Beck, J.,
dissenting. — I concur in the conclusion announced in the foregoing opinion that the action of the Circuit Court, in rendering judgment for a sum less than the verdict, is erroneous, and that the case must be reversed. But I dissent from the other conclusion that the cause must be remanded with leave for plaintiff to accept a judgment of $1,000, and, in case of *295his refusal to do so, then the verdict to be set aside and a new trial to be granted. There would be ground for this order if the court below had expressly found the verdict excessive, and that $1,000 is the true amount of plaintiff’s damages. , There are no such findings in the record. Neither did the court find that justice required a new trial in case the verdict was not reduced to $1,000. To warrant the court below in setting aside the verdict all these conclusions of fact should have been found. It is not competent for us to find them or to direct the court below to proceed as though they had been found.
The action of the Circuit Court in rendering the judgment for $1,000 was unauthorized, and without cause found or assigned which appears in the record. Surely such erroneous action can raise no presumption that the Circuit Court did find the facts upon which, alone, the proceedings required by the order of this court, provided for in the foregoing opinion, may be had upon the case being remanded.
In my opinion the judgment of the Circuit Court should be reversed and the cause remanded, with directions that judgment on the verdict as rendered be entered.